DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        ONEAL RON MORRIS,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-1490

                              [August 9, 2018]

   Appeal of order denying rule 3.801 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael I. Rothschild,
Judge; L.T. Case No. 12-11009CF10A.

   Oneal Ron Morris, Lake City, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GROSS, TAYLOR and LEVINE, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.